Title: From John Adams to United States Senate, 19 December 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate
Decr. 19. 1798

I nominate Archibald Richardson of Virginia to be collector for the district of South Quay. Archibald Richardson of ditto to be inspector of the revenue for the port of South Quay. Edward St Loe Livermore of New Hampshire to be naval officer for the district of Portsmouth. Andrew Torbone of Virginia to be Inspector of the revenue for the port of Bermuda Hundred. Andrew Torbone of ditto to be surveyor for the district of Bermuda Hundred. Samuel Sitgreaves of Pensylvania to be commissioner for carrying into effect the 6 article of the British treaty. Woolsey Burton of Delaware to be commissioner under the act to provide for the valuation of lands &c for the third division of the said state vice Isaac Cooper declined. Thomas Davis of Massachusetts to be ditto for the fourth division of the said do. vice Thos. Dawes declined. Elijah Brigham of Massachusetts ditto for the seventh division of the said state vice Jos. Allen decld. Cornelius Howard of Maryland, ditto for the third division of the same state, vice Robt Gorsuch declined. Moses Robinson Jun Esqr of Vermont ditto for the second ditto of the same state, vice Elijah Dewy decld. Isaac Alexander of South Carolina ditto for the second ditto of the same State, vice Jn. Chesnut declined. Bushrod Washington of Virginia to be one of the associate justices of the supreme court of the United States. Maxwell Armstrong of Virginia to be commissioner under the act to provide for the valuation of lands &c for the second division of the same state, Vice Jno Haymond declined. Andrew Nelson of Virginia to be ditto for the 1st division of the same state, vice David Stephenson declined. Thomas Posey Esqr of Virginia to be ditto for the 11th division of the same state, vice George Divers declined. William Puston of Virginia to be ditto for the 3d division of the same state vice Wm. Hunter Cavendish declined. James Murphey of North Carolina to be ditto for the 6th division of the same state, vice Wallace Alexander declined. Samuel Hay of South Carolina to be ditto for the 5th division of the same State, vice Stephen Elliot declined

John Adams